CRITZ, Justice.
The opinion of the Court of Civil Appeals fully and fairly states the facts and law questions involved in this appeal. Also, we think such opinion correctly decides such law questions. The opinion of the Court of Civil Appeals is reported in 94 S.W.2d 763, and, as so reported, such opinion is hereby adopted as the opinion of the Supreme Court.
The record of this court pertaining to this case will show that we granted this writ of error on assignments of error contending that the Court of Civil Appeals erred in affirming the judgment of the district court in'favor of Wilkinson, and against the Fidelity Union Casualty Company, for $250 attorney’s fees and $15 for other expenses. After a careful study of the facts of this record, we have reached the conclusion that the judgments of the two lower courts, as to these two items, are .correct. Under the contract of title insurance, the casualty company was in duty bound to defend the validity of Ogle’s title to the $2,700 note and liens securing same. This it wrongfully failed and refused to do. Wilkinson was therefore compelled to defend such title himself. Certainly under such a record he ought to be allowed to recover the reasonable expenses he was compelled to incur in so doing. These two items of expense were incurred by Wilkinson in defending such title. It is'therefore proper that he recover the same.
The judgment of the Court of Civil Appeals is affirmed.